Citation Nr: 1133050	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin cancer, included as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the claim for service connection for skin cancer.

In March 2010, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In May 2010, the Board remanded the present matter for additional development and due process concerns.  

The issue of entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the May 2010 Board remand, the RO was directed to obtain an addendum from the VA examiner who examined the Veteran in August 2009; specifically, to include rationale and support for the opinion offered regarding the Veteran's skin condition.  It was noted in the basis for the remand that a private medical opinion dated February 2008 stated that it was at least as likely as not that the Veteran's skin cancer was related to herbicide exposure and that the physician did not believe that the Veteran's skin cancer was related to his occupation or recreation.  Also noted was the August 2009 VA examination report, which stated that the Veteran's basal cell carcinoma was less likely than not secondary to Agent Orange exposure as it is not a presumptive disorder for Agent Orange.  The Board stated that an examination was necessary as neither of these opinions offered any rationale or support for their conclusions such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In the remand request, the examiner was specifically asked to provide an opinion as to the diagnosis, date of onset, and etiology of any skin cancer found to be present.  The Board also asked the examiner to state whether it is at least as likely as not that any current skin cancer had its onset during active service or is related to any in-service disease or injury, including from herbicide exposure or other toxins.

In July 2010, the VA examiner who examined the Veteran in August 2009 provided an addendum.  The examiner clarified the diagnosis that there was no active basal cell carcinoma to the left forehead or right nasal fold.  The examiner stated that the diagnosis, date of onset, and etiology of skin cancer was outlined in the claims file review and history.  He did provide rationale for the opinion expressed stating that the Veteran worked for many years as a landscaper sustaining sun damage to the skin leading to actinic keratosis and basal cell carcinoma.  The examiner also commented that there was no skin cancer found and it was not a presumptive condition for Agent Orange.

In a June 2011 brief, the Veteran's representative argued that the July 2010 opinion was inadequate as it continued to include the fact that skin cancer is not on the recognized presumptive list for Agent Orange.  The Board agrees.  The examiner failed to provide an opinion with supporting rationale as to whether the Veteran's skin cancer was caused by service, including herbicide exposure or other toxins.  Merely stating that it is not a presumptive condition is not sufficient.  As such, another opinion is necessary in this case as the requested opinion was not provided by the VA examiner.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

The July 2010 opinion also noted that there was no current skin cancer.  Medical evidence dated during the course of the appeal includes findings of actinic keratoses.  Thus, for purposes of this appeal, the Veteran has a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

As a remand is necessary in this case, the RO should again ask the Veteran to provide consent and information necessary to contact the private physician to provide rationale and support for the February 2008 opinion provided.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask the he provide appropriate consent and information necessary to contact the private physician who provided the February 2008 opinion.  If the Veteran consents, request that the physician provide rationale and support for the opinion.  All efforts to contact that physician should be documented.

2.  Return the claims folder to the VA physician who provided the August 2009 and July 2010 opinions for an addendum, to include a rationale and support for the opinion offered.  If that examiner is unavailable, request an appropriate VA physician to provide an opinion regarding the nature and likely etiology of the Veteran's skin condition, including actinic keratoses or basal cell carcinoma.  The claims file must be made available to the examiner for review prior to the examination.  If the examiner determines that an examination is warranted, schedule the Veteran for an appropriate VA examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any skin cancer found to be present or previously diagnosed.  The examiner should state whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any current or previously diagnosed skin cancer had its onset during active service or is related to any in-service disease or injury, including from herbicide exposure or other toxins.

The examiner is informed that medical evidence dated during the course of the appeal includes findings of actinic keratoses.  Thus, for purposes of this appeal, the Veteran has a current skin disability, regardless of whether it has since resolved.

A detailed rationale for any opinion expressed should be provided.

3.  Finally, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim on appeal remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


